Citation Nr: 0819161	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  04-16 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for Bell's Palsy with partial nerve 
paralysis, difficulty in opening and closing the right eye, 
pressure in the right ear, severe tinnitus and hearing loss. 

REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active duty service from May 1967 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDING OF FACT

The veteran does not have an additional disability that was 
caused or aggravated by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
or by events not reasonably foreseeable on the part of VA in 
furnishing medical treatment in June 1998.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
Bell's Palsy with partial nerve paralysis, difficulty in 
opening and closing the right eye, pressure in the right ear, 
severe tinnitus and hearing loss have not been met.  38 
U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A. Duty to Notify

In a September 2002 letter, the RO notified the veteran of 
the evidence required to substantiate his claim.  This letter 
explained VA's duty to assist the veteran with the 
development of his claim and informed the veteran what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  This 
letter also advised the veteran to submit any relevant 
medical records in his possession.  This notice complied with 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).





B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The relevant 
medical records have been associated with the claims file, 
and VA medical opinions have been obtained.   

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claim

A. Legal Criteria

The veteran asserts that he developed additional disability 
as a result of VA medical treatment he received in June 1998 
at the VA Medical Center in San Francisco.  
 
The veteran's claim for compensation benefits was received in 
January 2002.

For claims filed on or after October 1, 1997, compensation 
under 38 U.S.C.A. 
§ 1151 shall be awarded where a veteran suffers an injury or 
an aggravation of an injury that results in an additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment.  Such disability is a qualifying 
additional disability if it was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran, either by a Department employee or in 
a Department facility, and the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  

A determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2007).

Pursuant to 38 C.F.R. § 3.361(c), claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Actual causation is required.  To establish 
causation, evidence must show that the hospital care, medical 
or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1) (2007).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2007).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (2007).  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death  and (i) that VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider 
or (ii) that VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d)(1) (2007).

Based upon the evidence of record, the Board finds 
entitlement to compensation under 38 U.S.C.A. § 1151 is not 
warranted

VA medical records reflect that the veteran was seen in the 
emergency room on June 9, 1998 with complaints of right ear 
pain and intermittent feeling of choking while asleep.  He 
had a one-week history of ear pain, no discharge and some 
itching.  A physician diagnosed otitis externa and prescribed 
corticosporin drops.  The physician noted that the veteran 
was to follow up with the ENT clinic for removal of earwax.

The veteran was seen at the ENT clinic on June 16, 1998 with 
complaints of hearing loss.   A physician prescribed 
bacityracin and earwax removal.  It was noted that the 
veteran should return in three weeks if his hearing was not 
improved.  

Medical records dated on June 29, 1998 reflect that the 
veteran presented to the ENT clinic with a few day history of 
right ear swelling, pain, and decreased hearing with 
discharge from his ear.  The veteran reported that the right 
half of his face had become droopy and was paralyzed in the 
past one to two days.  He denied any fevers.  The veteran 
reported a history of a mild ear infection for the past one 
to two weeks which was treated with some antibiotic ear 
drops.  It was noted that the veteran's ear infection 
subsequently improved and then worsened.  The veteran was 
admitted to the hospital.  Treatment records reflect that he 
received intravenous Ceftazadme.  Medical records noted that 
the veteran remained afebrile over the next several days, and 
the swelling and erythema of the surrounding area decreased 
steadily.  The external auditory canal had returned to normal 
appearance.  The tympanic membrane was noted to be of 
decreased mobility.  Tuning forks revealed a conductive 
hearing loss in the right ear.  The veteran underwent a 
myringotomy and tube placement in the right ear with 
suctioning of copious amounts of turbid fluid and purulence 
from the middle ear space.  The veteran was noted to be 
progressing well on the fifth day of his hospitalization with 
continued meticulous eye care secondary to his complete right 
facial palsy which had remained stable throughout his 
hospital course.  The veteran was subsequently discharged 
home on oral antibiotics, antibiotic ear drops and with eye 
care instructions.  

Two VA medical opinions are of record.  The veteran had a VA 
examination in November 2002.  The examiner did not review 
the claims file or the history of the treatment at issue in 
this case.  The examiner noted that the veteran had 
complaints of hearing loss since 1998.  The examiner stated 
that he did not believe that VA care was responsible for the 
veteran's hearing loss given that the pattern was very 
similar on the left side and the right.  The examiner opined 
that his other complaints with respect to the nervous 
disorders are almost certainly the central nervous system 
pathology and are not related to any treatment of the right 
ear canal.  

The veteran had a VA examination in January 2007.  The 
examiner reviewed the claims file and the history of the 
veteran's treatment in June 1998.  The physician stated that 
the veteran had a history of primary lateral sclerosis as 
well as a history of right otitis externa that was 
complicated by right facial cellulitis, mastoiditis, and 
right cranial nerve 7 paralysis.  The examiner did not 
provide an opinion regarding whether the veteran suffered an 
injury or aggravation of an injury due to VA treatment.  The 
examiner indicated that it would be more appropriate for an 
ENT physician to answer that question.  

In December 2007, the veteran was examined by an ENT 
specialist.  The examiner examining indicated that he 
reviewed the entire claims file, including the entire episode 
and the veteran's follow-up.  The examiner provided a summary 
of the treatment the veteran received in June 1998.   The 
examiner noted that the veteran complained of facial spasm 
around his right eye and flattening of the lip on the right 
side.  The examiner stated that it seemed that the veteran's 
seventh nerve paralysis, which had been incorrectly called 
Bell's palsy, took a good deal of time to resolve.  The 
examiner stated that it is not unusual that the veteran would 
complain of resulting synkinesis.  

The examiner noted that a review of the claims file showed 
that the veteran had high frequency hearing loss that was 
worse in the right ear than in the left.  The examiner stated 
that there appeared to be no conductive component.  The Weber 
tuning fork test was noted as relatively unremarkable, and 
the veteran's speech discrimination scores were normal.  A 
facial exam revealed no synkinesis, but the examiner noted 
that this often times comes with spontaneous movements such 
as laughing.  The examiner noted that the veteran had 
flattening of the right lower lip.  The marginal mandibular 
nerve was reduced in function by about 20 percent.  The 
examiner stated that it was his opinion that the veteran 
suffered an injury as a result of external otitis in 1998.  
The examiner opined that, "there was an unusual progression 
of otitis but it can happen."  The examiner stated that the 
veteran was given appropriate therapy, so the progression of 
the infection may not have been related to the therapy itself 
or lack of therapy itself.  The examiner opined that the 
veteran did have additional disability that was quite 
minimal.  The examiner concluded that the veteran's 
disability was not due to carelessness, negligence or lack of 
proper care because the treatment was well-documented and met 
the normal standards of care.

The Board finds that there is a preponderance of the evidence 
against the veteran's claim.  The evidence does not show that 
the veteran has additional disability as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care or medical treatment.  Accordingly, 
the Board finds that entitlement to compensation under 38 
U.S.C.A. 
§ 1151 for Bell's Palsy with partial nerve paralysis, 
difficulty in opening and closing the right eye, pressure in 
the right ear, severe tinnitus and hearing loss is not 
warranted.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

Compensation for Bell's Palsy with partial nerve paralysis, 
difficulty in opening and closing the right eye, pressure in 
the right ear, severe tinnitus and hearing loss under the 
provisions of 38 U.S.C.A. § 1151 is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


